[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-16391         ELEVENTH CIRCUIT
                                                      AUGUST 18, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 09-20315-CR-ASG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

YAMILET LUGO,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 18, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Yamilet Lugo appeals her 30-month sentence for health care fraud, in
violation of 18 U.S.C. § 1347. This sentence reflects a downward variance from

the applicable guideline range of 36-46 months. Lugo argues that the district

clearly erred in denying her request for a two-level minor-role reduction, pursuant

to U.S.S.G. § 3B1.2(b). Because the district court did not clearly err in denying

Lugo’s request for a two-level minor-role reduction, we affirm.

      Consuelo Correchet (“Correchet”) owned and operated Patient Care DME,

Inc. (“Patient Care”), and she directed the activities of several durable medical

equipment companies, including Multi-Med Access, Inc. (“Multi-Med Access”)

and JFK Complete Medical, Inc. (“JFK Complete”). The purpose of the fraudulent

scheme was to bill Medicare for services that were not rendered at all. Correchet

recruited Mercedes Yanes (“Yanes”) and the Defendant into the scheme to defraud

Medicare. The Defendant was Correchet’s domestic partner with whom she was

raising a young child. In December 2005, the Defendant became the registered

owner of JFK Complete and signed the necessary Medicare paperwork for JFK

Complete to receive payments from Medicare. For her involvement in JFK

Complete, the PSI held the Defendant accountable for an intended loss of

$3,828,940. The district court measured the Defendant’s role in this loss against

the roles of Correchet and Yanes and determined that she played a less significant

role than Correchet and a somewhat comparable role to Yanes.



                                           2
      Under the Sentencing Guidelines, the trial judge’s determination of whether

a defendant is a “minor” or “minimal” participant is a factual finding subject to the

clearly erroneous standard. United States v. De Varon, 175 F.3d 930, 937 (11th

Cir. 1999) (en banc). The proponent of a downward role adjustment bears the

burden of establishing her role in the offense by a preponderance of the evidence.

Id. at 939. When determining a defendant’s role in the offense, a district court

must measure: (1) the defendant’s role in the relevant conduct for which she has

been held accountable at sentencing, and (2) her role compared to that of other

participants in her relevant conduct. Id. at 940. The district court is in the best

position to make these intensely factual inquiries. Id. at 938.

      A defendant may receive a two-level reduction if she was a minor participant

– a defendant who is less culpable than most other participants, but whose role

could not be described as minimal. U.S.S.G. §3B1.2, comment. (n.5). The

determination of whether to apply a minor role adjustment “involves a

determination that is heavily dependent upon the facts of the particular case.”

U.S.S.G. §3B1.2, comment. (n.3(c)). “As with any other factual issue, the court, in

weighing the totality of the circumstances, is not required to find, based solely on

the defendant’s bare assertion, that such a role adjustment is warranted.” Id.




                                           3
      The district court did not clearly err in finding that the Defendant was not

entitled to a minor-role reduction. The loss in this case is significant, and although

the Defendant’s conduct appears to have been less culpable than that of Correchet,

it does not appear that she was a minor participant, as she was JFK Complete’s

president, she opened JFK Complete’s bank accounts, and she signed the checks

that furthered its fraudulent operations over a two-year period. Also, while

Correchet took full responsibility at the Defendant’s sentencing hearing for the

fraud perpetuated by JFK Complete, the district court was free to minimize the

weight it afforded this testimony based on its determination that there were other

motives for Correchet’s testimony. See United States v. McPhee, 336 F.3d 1269,

1275 (11th Cir. 2003). It was well within the district court’s considerable

discretion to conclude that the Defendant did not play a minor role. See De Varon,
175 F.3d at 938. We therefore affirm the district court’s denial of the Defendant’s

request for a minor-role reduction and the Defendant’s 30-month sentence.

      AFFIRMED.1




      1
             Appellant’s request for oral argument is DENIED.

                                            4